Citation Nr: 1447970	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 20 percent for residuals from non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel




INTRODUCTION

The Veteran had active naval service from January 1964 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection and assigned an initial rating of 20 percent for residuals from non-Hodgkin's lymphoma.  The Veteran appealed the initial rating

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran was afforded a VA examination for hematologic and lymphatic conditions.  The VA physician completed a Disability Benefits Questionnaire and indicated that the Veteran experienced residual symptoms including weakness, easy fatigability, light-headedness, shortness of breath, headaches, dyspnea on mild exertion, dyspnea at rest, and tachycardia.  However, the severity of those residuals was not noted in the examination report.

As the current severity of all current residuals of the Veteran's non-Hodgkin's lymphoma are not ascertainable from the evidence of record, the Board finds that the Veteran should be afforded a new VA examination determine whether separate compensable ratings are warranted for residuals of non-Hodgkin's lymphoma other than his currently compensated splenectomy.

Additionally, the current treatment records should be identified and obtained before a decision is rendered in this case. 



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain VA or private treatment records not already associated with the claims file.  A specific request should be made for records from the Little Rock VA Medical Center since March 2011.

2. Schedule the Veteran for an appropriate examination(s) to determine the nature and severity of any residuals of non-Hodgkin's lymphoma that the Veteran may have. The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).

Following a review of the record and an examination(s) of the Veteran, the examiner(s) should identify all residuals from non-Hodgkin's lymphoma and describe in detail the severity of the symptoms.  For all residuals found to be associated with the Veteran's non-Hodgkin's lymphoma, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

3. Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



